Exhibit 10.12

RESTRICTED STOCK UNIT AWARD AGREEMENT

PURSUANT TO THE GENERAL DYNAMICS CORPORATION

EQUITY COMPENSATION PLAN

This Restricted Stock Unit Award Agreement (the “Agreement”) is entered into as
of [            ], (the “Grant Date”), by and between General Dynamics
Corporation (the “Company”) and [            ] (the “Grantee”).

WHEREAS, the Company sponsors the General Dynamics Corporation Equity
Compensation Plan (the “Plan”), pursuant to which the Company may grant
Restricted Stock Units (“RSUs); and

WHEREAS, the Company desires to grant the Grantee an award of RSUs.

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

1. Number of RSUs. The Grantee is hereby granted RSUs over              shares
of Common Stock, subject to the restrictions set forth herein. Each RSU
represents an unfunded, unsecured promise by the Company to deliver one share of
the Company’s common stock (“Common Stock”), subject to certain restrictions and
the terms and conditions contained in this Agreement.

2. Nature and Settlement of Award. Settlement of the RSUs shall occur as soon as
practicable after the Vesting Date (as provided in Section 3(b) below), but in
any event, for Grantees who are U.S. taxpayers, within the period ending on the
15th day of the third month following the Vesting Date (defined below).

3. Terms of RSUs. The grant of RSUs provided in Section 1 hereof will be subject
to the following terms, conditions and restrictions:

(a) No Shareholder Rights. The grant of RSUs does not entitle Grantee to any
rights of a shareholder of Common Stock, including dividends or voting rights.

(b) Vesting Date. Except as may otherwise be provided herein, RSUs will vest on
the first day of January on which the New York Stock Exchange is open for
business of the fourth calendar year following the calendar year in which the
Grant Date occurs (the “Vesting Date”) provided that the Grantee is employed by
the Company or is serving as a director of the Company on such date or dies
prior to such date while employed by the Company or serving as a director of the
Company. Upon the vesting of the RSUs, the Company, in its sole discretion, may
either issue to the Grantee or the Grantee’s personal representative a stock
certificate representing, or deposit in such Grantee’s or the Grantee’s personal
representative’s brokerage account via electronic transfer, one share of Common
Stock for each RSU that has vested.

(c) Dividend Equivalents. If the Company decides to pay dividend equivalents on
the RSUs, such dividend equivalents will accrue and be notionally credited to
the Grantee’s RSU account and paid out in the form of additional shares on the
date that the RSUs are settled in accordance with Section 2 and will in no
circumstances be settled in cash; no dividend equivalents will be paid out prior
to the Vesting Date. In no event shall fractional shares be issued; the Company
will round down to the nearest share in settling any accrued dividend
equivalents.



--------------------------------------------------------------------------------

(d) Transfer Restrictions. Neither the RSUs nor any interest thereto may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of by
the Grantee, except by will or the laws of descent and distribution, and any
such purported sale, assignment, transfer, pledge, hypothecation or other
disposition shall be void and unenforceable against the Company.

(e) Incorporation of Plan by Reference, Etc. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement will
have the definitions set forth in the Plan. The Committee will have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decisions will be binding and
conclusive upon the Grantee and the Grantee’s legal representative in respect of
any questions arising under the Plan or this Agreement. If there exists any
inconsistency between the terms of this Agreement and the Plan, the terms
contained in the Plan will govern. If there exists an inconsistency between the
terms of the RSUs as provided for herein (including terms relating to the number
of shares of RSUs or the Vesting Date) and the terms as indicated in the records
maintained by Company, the terms as indicated in the records of the Company will
govern.

4. Termination of Employment or Service as a Director.

(a) General. In the event that (i) the Grantee ceases to be employed by the
Company or ceases to be a director of the Company for any reason (other than due
to death, total and permanent disability, Retirement (as defined below),
divestiture or discontinued operation of a Subsidiary or division with which the
Grantee was associated, or lay-off), prior to the Vesting Date or (ii) the
Grantee ceases to be employed by the Company on account of lay-off prior to
December 31st of the calendar year following the calendar year in which the
Grant Date occurs (the “Determination Date”), the RSUs will be automatically
forfeited by the Grantee on the date of such termination. For purposes of this
Agreement, in the event of involuntary termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
RSUs and vest under the Plan, if any, will terminate effective as of the date
that the Grantee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Grantee’s right to receive shares
pursuant to the RSUs after termination of employment, if any, will be measured
by the date of termination of the Grantee’s active employment and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the Award. For purposes of this Agreement, “Retirement”
means, (A) with respect to an employee who is not an elected officer of the
Company on the date on which the employee’s employment with the Company
terminates, the termination of employment after the attainment of age 55 with at
least five (5) or more years of continuous service and (B) with respect to an
employee who is an elected officer of the Company on the date on which the
employee’s employment with the Company terminates, termination of employment
after attaining age 55 with the consent of the Chief Executive Officer of the
Company.

 

2



--------------------------------------------------------------------------------

(b) Certain Terminations. In the event that the Grantee ceases to be employed by
the Company or ceases to be a director of the Company due to total and permanent
disability, Retirement, divestiture or discontinued operation of a Subsidiary or
division with which the Grantee was associated, prior to the Determination Date,
then the RSUs will vest on the date of such cessation with respect to a number
of RSUs equal to product of (i) the total number of RSUs granted hereunder
(including any dividend equivalents that have been credited to the Grantee’s
notional account as of the date of termination of employment) and (ii) a
fraction, the numerator of which will be the number of days from January 1 of
the year in which the Grant Date occurs to the last day of the month in which
such termination occurs and the denominator of which will be 730, such product
to be rounded down to the nearest whole share (the “Pro Rated RSUs”), and the
remaining RSUs will be automatically forfeited by the Grantee as of the date of
such termination. In the event that the Grantee ceases to be employed by the
Company or ceases to serve as a director of the Company due to total and
permanent disability, Retirement, divestiture or discontinued operation of a
Subsidiary or division with which the Grantee was associated, or lay-off, in
each case, on or after the Determination Date, then RSUs will vest in full on
the date of such cessation. Notwithstanding the foregoing, all of the RSUs will
be automatically forfeited by the Grantee if the Grantee causes “Harm” (as
defined below) to the Company prior to the Vesting Date. For purposes of this
Agreement, “Harm” includes, any actions that adversely affect the Company’s
financial standing, reputation, or products, or any actions involving personal
dishonesty, a felony conviction related to the Company, or any material
violation of any confidentiality or non-competition agreement with the Company.

(c) Change in Control. Notwithstanding the foregoing, the RSUs, to the extent
not previously forfeited, will become immediately vested upon the occurrence of
a Change in Control.

(d) Settlement of Awards. Settlement of the RSUs that have vested or partially
vested pursuant to Sections 4(b) or (c) above shall occur as soon as practicable
after such vesting, but in any event, for Grantees who are U.S. taxpayers,
within the period ending on the 15th day of the third month following such
vesting.

5. Tax Withholding. Regardless of any action the Company or the Grantee’s actual
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state and local taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Grantee is and remains the Grantee’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including the grant of the RSUs, the vesting of the RSUs, the conversion of the
RSUs into shares of Common Stock, the subsequent sale of any shares acquired at
vesting and the receipt of any dividends or dividend equivalents; and (ii) do
not commit to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items.

 

3



--------------------------------------------------------------------------------

Prior to the issuance of shares pursuant to this award of RSUs, the Grantee
shall pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all withholding and payment on
account obligations of the Company and/or Employer. In this regard, the Grantee
authorizes the Company or the Employer to withhold all applicable Tax-Related
Items legally payable by the Grantee from the Grantee’s wages or other cash
compensation payable to the Grantee by the Company or the Employer or from any
equivalent cash payment received upon vesting of the RSUs. Alternatively, or in
addition, if permissible under local law, the Company or the Employer may, in
their sole discretion, (i) sell or arrange for the sale of Shares to be issued
on the vesting of the RSUs to satisfy the withholding or payment on account
obligation, and/or (ii) withhold in shares, provided that the Company and the
Employer shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount (or such other rate that will not result in a
negative accounting impact). The Grantee shall pay to the Company or to the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of the Grantee’s receipt of this Award, the
vesting of the RSUs, or the conversion of the vested RSUs into shares that
cannot be satisfied by the means previously described. The Company may refuse to
deliver shares to the Grantee if the Grantee fails to comply with the Grantee’s
obligation in connection with the Tax-Related Items as described herein. If the
Grantee fails to pay or make satisfactory arrangements to satisfy all
withholding and payment on account obligations by the 15th day of the third
month following the date on which the RSUs have vested, then the RSUs shall be
forfeited.

6. Nature of Grant. In accepting the RSUs, the Grantee acknowledges that:

(a) the Plan is discretionary in nature and established voluntarily by the
Company and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan, and the award of RSUs is at the sole
discretion of the Company and does not create any contractual or other right to
receive future awards of RSUs, or benefits in lieu of RSUs even if RSUs have
been awarded repeatedly in the past;

(b) the award of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and the RSUs are outside the scope of the Grantee’s employment
contract, if any;

(c) the RSUs are not part of normal or expected compensation or salary for any
purposes, including, calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments;

(d) neither the award of RSUs nor any provision of this Agreement nor the Plan
confer upon the Grantee any right with respect to employment or continuation of
current employment, and in the event that the Grantee is not an employee of the
Company, the RSUs shall not be interpreted to form an employment contract or
relationship with the Company; and

(e) no claim or entitlement to compensation or damages arises from termination
of the RSUs, and no claim or entitlement to compensation or damages shall arise
from any diminution in value of the or shares received upon vesting of the RSUs
resulting from

 

4



--------------------------------------------------------------------------------

termination of the Grantee’s employment by the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and the Grantee
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.

7. Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Employer, and the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.

The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country or
elsewhere and that the recipients’ country may have different data privacy laws
and protections than the Grantee’s country. The Grantee may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
his or her participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Grantee
may elect to deposit any shares acquired upon vesting of the RSUs. Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Refusing or withdrawing his or her consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of a refusal to consent or withdrawal of consent, the Grantee may
contact his or her local human resources representative.

8. Miscellaneous.

(a) Modification; Entire Agreement; Waiver. No change, modification or waiver of
any provision of this Agreement will be valid unless the same is agreed to in
writing by the parties hereto. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof. The failure of the Company
to enforce at any time any provision of this Agreement will in no way be
construed to be a waiver of such provision or of any other provision hereof. The
Company reserves the right, however, to the extent the Company deems necessary
or advisable in its sole discretion, to

 

5



--------------------------------------------------------------------------------

unilaterally alter or modify the awards to ensure all RSUs and the Agreements
provided to Grantees who are U.S. taxpayers are made in such a manner that
either qualifies for exemption from or complies with Section 409A (“Section
409A”) of the Internal Revenue Code of 1986, as amended (the “Code”); provided,
however that the Company makes no representations that the RSUs will be exempt
from or will comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to the RSUs.

(b) Bound by Plan and Other Related Documents. By accepting the award of RSUs,
the Grantee acknowledges that the Grantee has received a copy of the Plan and
General Dynamics Corporate Policy 03-103, “Detection and Prevention of Insider
Trading in General Dynamics Corporation Securities” (the “Trading Policy”) and
has had an opportunity to review the Plan and the Trading Policy and agrees to
be bound by all the terms and provisions of the Plan and the Trading Policy.

(c) Successors. The terms of this Agreement will be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

(d) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
For purposes of litigating any dispute that arises under this Award or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Virginia, and agree that such litigation shall be conducted in the
courts of Virginia or the federal courts for the Eastern District of Virginia,
and no other courts, where this award of RSUs is made and/or to be performed.

(e) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and the Agreement comply with or be exempt from the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. Accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, Grantee shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to Grantee under Section 4(b) of this Agreement until
Grantee would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. For purposes of this
Agreement, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Grantee’s separation from service shall instead be
paid on the first business day after the date that is six months following
Grantee’s separation from service (or death, if earlier).

 

6



--------------------------------------------------------------------------------

(f) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

(g) Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different that the English version, the English version
will control.

 

7